DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the gusset side seams are disposed and extend more laterally outward from lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body, and the gusset side seams extend laterally outward from the pouch portion then turn laterally inward and extend toward the lower longitudinal end of the body” in claims 1, 15, 19; “wherein a front upper longitudinal end of the gusset portion on the front surface of the body is significantly closer to a top end of the body than a rear upper longitudinal end of the gusset portion on the rear surface of the body is to the top end of the rear surface of the body, where the front upper longitudinal end is the topmost point of the gusset portion on the front surface” in claim 19; “the curved bottom seam of the pouch portion comprises the lock stitching, and the lateral side seams of the pouch portion comprises a stitch type that is different from the lock stitching” in claim 23, “connecting the pouch portion to the body panel with the lateral side seams of a stitch type that is different from the lock stitching” in claim 25 which are not described in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a first longitudinal lower width of the pouch portion between the upper ends of the rounded bottom periphery”, it is unclear “a first longitudinal lower width” in claim 5 is the same or different from “a first lateral width of the pouch portion” in claim 1?
Claim 19 recites “the front upper longitudinal end is the topmost point of the gusset portion on the front surface”, there is insufficient antecedent basis for this limitation in the claim because based on the Applicant’s remarks, there are two front upper longitudinal end, it is unclear which end is considered to be “the topmost point”?
Claims 20-21 is rejected as being indefinite as claims 20-21 are dependent on claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Polidan (US 10085492)(hereinafter Polidan) in view of Setsuko(JP 4246659)(hereinafter Setsuko), further in view of  Chen(CN 206150471)(hereinafter Chen).
Regarding claim 1, Polidan teaches an undergarment (fig 1A-1D), comprising: a body having a substantially tubular shape (fig 1D, garment apparatus 10 having a tubular shape) and configured to at least partially surround a torso of a user (garment 10 is in the form of boxer briefs), the body comprising: a pouch portion ( a fly panel 28 creates a pouch) about a front surface of the body, the pouch portion (28) connected to a body panel (the panel comprising two leg panels 24 and a rear panel 22) at lateral sides of the pouch portion (28), the pouch portion having a rounded bottom periphery at a first, lower longitudinal end of the pouch portion (fig 1D, the fly panel 28 having a rounded bottom periphery) to form a U-shaped periphery of the pouch portion (fig 1D, the lower end of the fly panel 28 having a U shape), where the pouch portion comprises lateral seams connecting the pouch portion to the body panel at the lateral sides of the pouch portion (fig 1D, the fly panel 28 connected to the two leg panels 24 and rear panel 22 at lateral side seams of the fly panel 28), and a curved bottom seam along the rounded bottom periphery connecting the pouch portion to a gusset portion (fig 1D, column 3, lines 37-57, the fly panel 28 connected to the center panel 26 at bottom end of the fly panel 28 by bottom seam), the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam (fig 1D, column 3, lines 37-57, each of the panels of the fabric materials is sewn together at seams using thread and any type of stitching, such as flatlock stitching, then the curved bottom seam comprising lock stitching); and the gusset portion (fig 1D, the center panel 26) at least partially bordering the rounded bottom periphery of the pouch portion (fig 1D, the center panel 26 bordering the bottom end of the fly panel 28) on the front surface of the body and extending to a rear surface of the body (fig 1D), wherein the gusset portion is partially disposed on the rear surface of the body (fig 1A), the gusset portion comprising gusset side seams at a front portion of the gusset portion extending from lateral ends of the rounded bottom periphery of the pouch portion to a lower longitudinal end of the body (fig 1D, the central panel 26 comprises side seams 12 at front portions 26a, extending from lateral ends of the rounded bottom periphery of the fly panel 28 to the leg openings), the gusset side seams connected to the pouch portion at upper ends of the rounded bottom periphery (fig 1D, the central panel side seams at the front portion 26a connected to the fly panel at upper ends of the rounded bottom periphery), wherein the gusset side seams extend laterally outward from the pouch portion then turn laterally inward and extend toward the lower longitudinal end of the body (fig 1B, the gusset side seams 12 extend laterally outward, then turn laterally inward toward the lower end of the body), where the lateral center of the undergarment bisects the pouch portion centered on the front surface of the body (fig 1D).

    PNG
    media_image1.png
    539
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    551
    media_image2.png
    Greyscale

	Polidan does not teach a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion. However, in the same field of endeavor, Setsuko teaches boxer briefs having a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion (fig 3).

    PNG
    media_image3.png
    288
    383
    media_image3.png
    Greyscale

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of fly panel of Polidan with the shape of the pouch by Setsuko that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
	Polidan does not teach a front area of the gusset portion on the front surface of the body is greater than a rear area of the gusset portion on the rear surface of the body, wherein the gusset side seams are disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body. However, in the same field of endeavor, Chen teaches a front area of the gusset portion on the front surface of the body seems to be greater than a rear area of the gusset portion on the rear surface of the body, wherein the gusset side seams seem to be disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body (figs 1, 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gusset portion of Polidan with the teaching of Chen that a front area of the gusset portion on the front surface of the body seems to be greater than a rear area of the gusset portion on the rear surface of the body, wherein the gusset side seams seem to be disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body for the benefit of improving the convenience of the connection, reducing wear and improving performance (Chen, para [0020]).
	It is noted that the materials for the Polidan’s undergarment may include flexible material from a low stretchable to more stretchable (column 9, lines 54-67, column 10,lines 1-8). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the fly panel and the gusset panel of the modified Polidan will fit differently with different sizes of the user and then the shape of the pouch and gusset portion at the front surface and the rear surface will be changed accordingly.
	Regarding claim 3, Polidan teaches a transition from the curved bottom seam to the lateral side seams is continuous and includes a gradual change in curvature between the curved bottom seam and the lateral side seams (fig 3A, the curved bottom seam is continuous to the lateral seam and comprises a gradual change in curvature when the curve bottom seam continues upward).
	Regarding claim 4, Polidan teaches the gusset side seams connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion (fig 1D, the central panel side seams at the front portion 26a intersect the lateral side seams and the curved bottom seam of the fly panel 28).
	Regarding claim 5, Setsuko teaches a first longitudinal lower width of the pouch portion between the upper ends of the rounded bottom periphery greater than a second, longitudinal higher width of the pouch portion between the lateral sides of the pouch portion in an upper longitudinal half of the pouch portion (fig 3).
	Regarding claim 7, Polidan teaches the curved bottom seam comprises the lock stitching along an entire length of the curved bottom seam (fig 1D, column 3, lines 37-57, the seams using thread and any type of stitching, such as flatlock stitching).
	Regarding claim 9, Polidan does not explicitly teach in fig 1D the pouch portion comprises a fly opening. However, in fig 5C, Polidan teaches a hole 28e in the fly panel 28. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pouch portion 28 in fig 1D with a hole as taught in fig 5C for the benefit of providing a temporary portal through hole 28e for urination (Polidan, column 8, lines 103).
	Regarding claim 10, Polidan teaches the body comprises a first leg portion and a second leg portion substantially parallel to the first leg portion, the first and second leg portions extending toward a first longitudinal end of the body (fig 1D, the body of the garment 10 comprises two leg panels 24 parallel to each other and extending towards the end of the garment body).
	Regarding claim 11, Polidan teaches a waistband attached to the body at a second upper longitudinal end of the body opposite the first lower longitudinal end (fig 1D, a waistband 32 is attached to the top of the panels).
	Regarding claim 12, Polidan teaches the gusset portion is sewn at least partially along gaps in the first leg portion and the second leg portion (fig 1D, the central panel 26 is sewn along gaps between the two leg panels 24).
	Regarding claim 13, Polidan teaches the undergarment is a boxer brief (figs 1A-1D, column 9, lines 39).
	Regarding claim 14, Polidan teaches the pouch portion, the body panel and the gusset portion are formed from fabric comprising at least 5% spandex (column 9, lines 59-67, column 10, lines 1-5).
	Regarding claim 15, Polidan teaches a method for making an undergarment, the method comprising: 
forming a pouch portion of an undergarment, the pouch portion comprising a U-shaped periphery having a rounded bottom periphery at a first lower longitudinal end of the pouch portion (fig 3A, column 3, lines 60-67, a fly panel 28 is adjusted to create a pouch which can support the user’s genitals, the fly panel 28 having a curved arch shape at the lower edge 29 and a rounded bottom end); 
connecting the pouch portion to a gusset portion with a curved bottom seam at least partially along the rounded bottom periphery of the pouch portion (fig 3A, column 3, lines 55-57, the fly panel 28 sewn to the central panel 26 at the bottom boundary of the fly panel at seams 12), the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam (fig 3A, column 3, lines 55-57, each of the panels of fabric materials may be sewn together at seams using thread and any type of stitching, such as flatlock stitching); and
 connecting the pouch portion to a body panel of the undergarment along lateral side seams of the pouch portion, the lateral side seams extending from lateral ends of the curved bottom seam (fig 3A, column 5, lines 50-53, the fly panel 28 sewn to the leg panels 24 and the rear panel 22 along the lateral side seams of the fly panel 28, and the lateral side seams are continued from the curved bottom seam of the fly panel 28); and 
connecting gusset side seams of the gusset portion to the body panel (fig 3A, column 5, lines 50-53, the central panel is sewn to the leg panels and the rear panel along the side seams of the central panel), the gusset side seams disposed at a front portion of the gusset portion and extending from the pouch portion to a lower longitudinal end of the undergarment (fig 3A, the front side seams of the central panel extend from the fly panel 28 to a lower end of the undergarment), the gusset portion at least partially bordering the rounded bottom periphery of the pouch portion on the front surface of the undergarment and extending to a rear surface of the undergarment (fig 3A) wherein the gusset portion is partially disposed on the rear surface of the body (fig 1A), the gusset side seams connected to the pouch portion at upper ends of the rounded bottom periphery (fig 3A), wherein the gusset side seams extend laterally outward from the pouch portion then turn laterally inward and extend toward the lower longitudinal end of the body (fig 1B, the gusset side seams 12 extend laterally outward, then turn laterally inward toward the lower end of the body), where the lateral center of the undergarment bisects the pouch portion centered on the front surface of the body (fig 3A).
Polidan does not teach a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion. However, in the same field of endeavor, Setsuko teaches boxer briefs having a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion (fig 3).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of fly panel of Polidan with the shape of the pouch by Setsuko that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Polidan does not teach a front area of the gusset portion on the front surface of the body is greater than a rear area of the gusset portion on the rear surface of the body, wherein the gusset side seams are disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body. However, in the same field of endeavor, Chen teaches a front area of the gusset portion on the front surface of the body seems to be greater than a rear area of the gusset portion on the rear surface of the body, wherein the gusset side seams seem to be disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body (figs 1, 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gusset portion of Polidan with the teaching of Chen that a front area of the gusset portion on the front surface of the body seems to be greater than a rear area of the gusset portion on the rear surface of the body, wherein the gusset side seams seem to be disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body for the benefit of improving the convenience of the connection, reducing wear and improving performance (Chen, para [0020]).
It is noted that the materials for the Polidan’s undergarment may include flexible material from a low stretchable to more stretchable (column 9, lines 54-67, column 10,lines 1-8). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the fly panel and the gusset panel of the modified Polidan will fit differently with different sizes of the user and then the shape of the pouch and gusset portion at the front surface and the rear surface will be changed accordingly.
Regarding claim 16, Polidan teaches the gusset side seams connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion (fig 3A, column 5, lines 66-67, column 6, lines 1-2, the central panel’s front side seams intersect the lateral side seams and bottom curved seam of the fly panel 28).
Setsuko teaches the first lateral width of the pouch portion between the upper ends of the rounded bottom periphery greater than a second, longitudinal higher width of the pouch portion between the lateral sides of the pouch portion in an upper longitudinal half of the pouch portion (fig 3).
Regarding claim 17, Polidan teaches a transition from the curved bottom seam to the lateral side seams of the pouch portion is continuous and includes a gradual change in curvature between the curved bottom seam and the lateral side seams (fig 3A, the curved bottom seam is continuous to the lateral seams of the fly panel 28 and comprises a gradual change in curvature when the curve bottom seam continues upward).
Regarding claim 18, Polidan teaches connecting the pouch portion to the gusset portion with the curved bottom seam comprises connecting the pouch portion to the gusset portion with lock stitching at least partially along the rounded bottom periphery of the pouch portion (column 3, lines 37-57, each of the panels may be sewn together at seams 12 using any type of stitching, such as flatlock stitching).
Regarding claim 19, Polidan teaches an undergarment, comprising: a body having a substantially tubular shape (fig 1D, garment apparatus 1 having a tubular shape) and configured to at least partially surround a torso of a user (garment 10 is in form of boxer briefs), the body comprising: a pouch portion (a fly panel 28 creates a pouch) about a front surface of the body, the pouch portion comprising a U-shaped periphery (fig 1D, the lower end of the fly panel 28 having a U shape) having a rounded bottom periphery at a first, lower longitudinal end of the pouch portion (fig 1D, the fly panel 28 having a rounded bottom periphery); and a gusset portion (a center panel 26) at least partially bordering the rounded bottom periphery of the pouch portion (fig1D, the center panel 26 bordering the bottom end of the fly panel 28) on the front surface of the body and extending to a rear surface of the body (fig 1D), the gusset portion comprising gusset side seams at a front portion of the gusset portion extending from lateral ends of the rounded bottom periphery of the pouch portion to a lower longitudinal end of the body (fig 1D, the central panel 26 comprises side seams 12 at front portions 26a, extending from the fly panel 28 to the leg opening), the gusset side seams connected to the pouch portion at upper ends of the rounded bottom periphery (fig 1D), a front upper longitudinal end of the gusset portion is the topmost point of the gusset portion on the front surface, and a rear upper longitudinal end of the gusset portion is the topmost point of the gusset portion on the rear surface, wherein the gusset portion connects to a body panel at a rear seam (12) of the gusset portion (26), the rear seam (12) is disposed on the rear surface of the undergarment (fig 1A, 1D), the gusset side seams extend laterally outward from the pouch portion then turn laterally inward and extend toward the lower longitudinal end of the body (fig 1B, the gusset side seams 12 extend laterally outward, then turn laterally inward toward the lower end of the body), where the lateral center of the undergarment bisects the pouch portion centered on the front surface of the body (fig 1D).
Polidan does not teach a first lateral width of the pouch portion between the gusset side seams is greater than a second longitudinal higher lateral width of the pouch portion in an upper longitudinal half of the pouch portion. However, in the same field of endeavor, Setsuko teaches boxer briefs having a first lateral width of the pouch portion between the gusset side seams greater than an upper lateral width (fig 3), and wherein the first lateral width of the pouch portion between the gusset side seams is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of fly panel of Polidan with the shape of the pouch by Setsuko that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Polidan does not teach the front upper longitudinal end is significantly closer to a top end of the body than the rear upper longitudinal end is to the top end of the rear surface of the body. However, Chen teaches the front upper longitudinal end seems to be significantly closer to a top end of the body than the rear upper longitudinal end seems to be close to the top end of the rear surface of the body. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gusset portion of Polidan with the shape of gusset portion of Chen for the benefit of improving the convenience of the connection, reducing wear and improving performance (Chen, para [0020]).
It is noted that the materials for the Polidan’s undergarment may include flexible material from a low stretchable to more stretchable (column 9, lines 54-67, column 10,lines 1-8). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the fly panel and the gusset panel of the modified Polidan will fit differently with different sizes of the user and then the shape of the pouch and gusset portion at the front surface and the rear surface will be changed accordingly.
Regarding claim 20, Polidan teaches the pouch portion connects to a body panel at lateral sides of the pouch portion (fig 1D, the fly panel 28 connected to two leg panels 24 and the rear panel at lateral side seams of fly panel 28).
Regarding claim 21, Polidan teaches the gusset portion connects to the body panel at the gusset side seams (column 3, lines 55-57).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Polidan (US 10085492) in view of Setsuko(JP 4246659), further in view of  Chen(CN 206150471), further in view of Auger (US 7017193)(hereinafter Auger).
Regarding claim 8, Polidan does not explicitly teach the pouch portion comprises a center seam extending longitudinally from the first lower longitudinal end to a second upper longitudinal end of the pouch portion. However, in the same field of endeavor, Auger teaches the pocket stitches 20 running vertically across the height of the pouch (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the boxer brief of Polidan with the pocket stitches 20 of Auger for the benefit of optimizing a maximal volume while maintaining support.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Polidan (US 10085492) in view of Setsuko(JP 4246659), further in view of  Chen(CN 206150471), further in view of Herbert (US 20070079427)(hereinafter Herbert).
Regarding claim 23, Polidan teaches the curved bottom seam of the pouch portion comprises the lock stitching. Polidan does not clearly show the lateral side seams of the pouch portion comprises a stitch type that is different from the lock stitching. However, in the same field of endeavor, Herbert teaches the lateral side seams of the pouch portion comprise ornamental stiches 42 which are different from the curved bottom seam of the pouch portion (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lateral side seams of the pouch portion of Polidan with the ornamental stitches by Herbert for the benefit of improving the aesthetic appearance of the undergarment (Herbert, para [0025], the last 3 lines).
Regarding claim 25, Polidan teaches connecting the pouch portion to the gusset portion with the curved bottom seam comprising connecting the pouch portion to the gusset portion with the curved bottom seam comprising the lock stitching (fig 3A, column 3, lines 55-57, each of the panels of fabric materials may be sewn together at seams using thread and any type of stitching, such as flatlock stitching), and connecting the pouch portion to the body panel of the undergarment along the lateral side seams (fig 3A). Polidan does not clearly show the lateral side seams of the pouch portion comprises a stitch type that is different from the lock stitching. However, in the same field of endeavor, Herbert teaches the lateral side seams of the pouch portion comprise ornamental stiches 42 which are different from the curved bottom seam of the pouch portion (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lateral side seams of the pouch portion of Polidan with the ornamental stitches by Herbert for the benefit of improving the aesthetic appearance of the undergarment (Herbert, para [0025], the last 3 lines).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Polidan (US 10085492) in view of Setsuko(JP 4246659), further in view of  Chen(CN 206150471), further in view of Weng (CN 206062145)(hereinafter Weng).
Regarding claim 24, Polidan teaches the body panel (the panel comprising the leg panels 24 and the rear panel 22) extends continuously from a first of the lateral sides of the pouch portion laterally around a rear of the body to a second of the lateral sides of the pouch portion (fig 1A). Polidan does not teach the body panel without intervening stitched seams. However, in the same field of endeavor, Weng teaches the body panel extends continuously from a first of the lateral sides of the pouch portion laterally around a rear of the body to a second of the lateral sides of the pouch portion without intervening stitched seams (figs 1, 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the body panel of Polidan without intervening stitched seams as taught by Weng for the benefit of providing comfort to the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, 19  have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO- 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732